There is error in the record of the trial below in that the court overruled" the motions of the plaintiffs in error at the close of the testimony offered by the defendant in error to direct the jury to return a verdict in their behalf.
The testimony clearly shows the deceased to have been guilty of contributory negligence. He was employed as station agent at Hopkins avenue station. He crossed the south-bound track to tho north-bound track, and in attempting to return did not look to see or pay any attention as to whether a train was approaching ; and yet the track was straight for two thousand feet in the direction from which the train approached, and it could have been easily discerned. .
Judgment reversed.